Exhibit 32.1 Certification of Chief Executive Officer Pursuant to 18 U.S.C. § 1350 In connection with the Form 10-K of Tri-Valley Corporation for the period ended December 31, 2010, I, Maston N. Cunningham, Chief Executive Officer of Tri-Valley Corporation, hereby certify pursuant to 18 U.S.C. § 1350 as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: The Report fully complies with the requirements of section 13(a) or 15 (d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations ofTri-Valley Corporation. Date: March 22, 2011 By: /s/ Maston N. Cunningham Maston N. Cunningham, President and Chief Executive Officer Tri-Valley Corporation
